Order, Supreme Court, New York County (Eve _ Preminger, J.), entered July 9, 1990, which denied defendants’ motion for summary judgment, unanimously affirmed, without costs.
In light of the unresolved factual questions concerning whether Mrs. Alice Bisbane Tooker undertook the duty to provide medical care for Mr. Tooker while he was at home after he was rendered a quadriplegic in an automobile accident and whether she performed said duty negligently, summary judgment was appropriately denied. (See, e.g., Thibault v Franzese, 24 AD2d 903.) Concur—Murphy, P. J., Milonas, Kupferman, Ross and Nardelli, JJ.